TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00247-CV




Ava Vercher, Appellant

v.

Walter Mortgage Company, Appellee





FROM THE COUNTY COURT AT LAW OF BURNET COUNTY
NO. C2953, HONORABLE WILLIAM R. SAVAGE, JUDGE PRESIDING




O R D E R


                        Appellant Ava Vercher filed a notice of appeal on April 27, 2005.  On June 16, 2005,
appellant filed a motion to review the trial court’s order of June 8, 2005, setting the amount of
supersedeas in appellant’s appeal from this judgment against her in a forcible entry and detainer suit. 
See Tex. R. App. P. 24.4; Tex. Prop. Code Ann. § 24.007 (West 2000).  She seeks to lower the
amount set in the order and also requests a temporary order from this Court to stay the trial court’s
order authorizing the issuance of a writ of possession to appellee Walter Mortgage Company on June
21, 2005, if she fails to post the required bond by June 20, 2005.  See Tex. R. App. P. 24.2(c)
(appellate court may issue any temporary orders necessary to preserve parties’ rights).
                        We grant appellant’s motion for temporary relief.  The trial court order of June 8,
2005, setting the amount of supersedeas and authorizing the issuance of writ of possession on June
21, 2005, is stayed pending our resolution of the motion to review the amount of supersedeas;
appellee Walter Mortgage Company is not entitled to a writ of possession pending our review of 
appellant’s motion.  Walter Mortgage Company is requested to file a response to the motion to
review the supersedeas by Tuesday, June 28, 2005.
                        It is ordered June 17, 2005.
 
 
                                                                                                                                                            
                                                                        W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish